03/16/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 21-0005


                                      PR 21-0005                            FILED
                                                                           MAR 1 6 2021
                                                                        l3ovven Greenwood
IN RE THE MOTION OF THOMAS E. GOODREID                                Clerk of Supreme Court
FOR ADMISSION TO THE BAR OF THE STATE                                         TYLIlta"a
OF MONTANA




      Thomas E. Goodreid has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Goodreid has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Thomas E. Goodreid may be sworn in to the practice oflaw in the State of
Montana. Arrangements for swearing in may be rnade by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DA I ED this 1.4,— day of March, 2021.
49_1 /
     441L.
   Justices